DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (USPN 2019/0034734).
Consider claim 1, Yen discloses an image recognition method operable in an image recognition device, the image recognition device comprising a first processing module, a second processing module, and a storage device, the method comprising: obtaining a video stream and pre-processing the video stream to obtain an image queue arranged in a frame playing order, by the first processing module; storing the image queue into the storage device, by the first processing module (read as To obtain all-range object classification in real-time, a video analytics system can perform object detection to detect one or more blobs (representing one or more objects) for a video frame); and reading an image frame of the image queue from the storage device and recognizing the image frame to detect at least one object in the image frame (read as object detection and tracking can be performed for every frame of a video sequence,), by the second processing module; wherein the second processing module reads the image frame one by one in sequence (read as every frame of a video sequence,) according to a frame order of the image queue (see figs. 2, 4, 9; [0011]; 

    PNG
    media_image1.png
    888
    738
    media_image1.png
    Greyscale

 [0011] Object classification techniques and systems are described herein that can perform all-range object classification and localization in real-time, while providing To obtain all-range object classification in real-time, a video analytics system can perform object detection to detect one or more blobs (representing one or more objects) for a video frame and can perform object tracking to associate trackers (bounding boxes or other type of bounding regions) with the one or more blobs. The bounding boxes assigned to the one or more blobs by object tracking can be periodically output to a deep learning system, which can determine one or more regions of interest (ROIs) from the bounding boxes. The deep learning system can crop the part of the original video frame corresponding to the one or more ROIs such that the one or more ROIs are cropped from the original frame. The deep learning system can then apply a trained neural network (e.g., a deep learning network, such as a CNN, an autoencoder, a DBN, an RNN, or another suitable trained network) to the cropped portion of the video frame instead of the entire video frame to classify and localize (determine the location of) the one or more objects in the ROIs. In some cases, object detection and tracking can be performed for every frame of a video sequence, while the classification process (using the deep learning system) can be performed periodically for less than all of the video frames of the video sequence. The classification process can be applied to less than all of the ).
However, Yen does not explicitly disclose first and second processing module.
Nevertheless, Yen discloses blob detection system and video source and video frame.
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to provide separate modules and hardware processing all the separate functionalities or have a single powerful processor as matter of design choice with finite possibilities and yield predictable results of object detection in a video.
Consider claim 2 as applied to respective claim, Yen as modified discloses the block of obtaining a video stream by the first processing module comprises: obtaining the video stream from the storage device, by the first processing module (see fig. 6; video source).
Consider claim 3 as applied to respective claim, Yen as modified discloses the second processing module comprises a plurality of threads and a plurality of processing units, each of the plurality of threads corresponds to one of the plurality of processing units (see fig. 2; blob detection, object tracking, blob trackers, etc.).
claim 4 as applied to respective claim, Yen as modified discloses the block of reading an image frame of the image queue from the storage device and recognizing the image frame to detect at least one object in the image frame comprises: controlling the thread to read one image frame of the image queue from the storage device and transmitting the image frame to the corresponding processing unit; and recognizing the image frame to detect the at least one object in the image frame, by the corresponding processing unit (see fig. 9; object detected “car”).
Consider claim 5 as applied to respective claim, Yen as modified discloses each of the plurality of processing units comprises one or more image recognition models, each of the image recognition models is configured to recognize a type of object (see fig. 6; video source).
Consider claim 6 as applied to respective claim, Yen as modified discloses the block of recognizing the image frame to detect at least one object in the image frame by the second processing module comprises: recognizing the image frame to obtain category information of the at least one object, by the second processing module; and saving the category information as a label of the at least one object into the image frame (see fig. 2; blob detection, object tracking, blob trackers, etc.).
Consider claim 7 as applied to respective claim, Yen as modified discloses the block of recognizing the image frame to detect at least one object by the second processing module: adjusting image parameters of the image frame and recognizing an adjusted image frame to detect the at least one object, by the second processing module; wherein the image parameters comprise a pixel parameter and a brightness parameter (see fig. 9; object detected “car”).

Examiner Note: See detailed rejection of claim 1. Similar analysis applies for all the independent claims.
Consider claim 8, Yen discloses an image recognition device comprising: a storage device; a first processing module obtaining a video stream and pre-processing the video stream to obtain an image queue arranged in a frame playing order; the first processing module further storing the image queue into the storage device; and a second processing module reading an image frame of the image queue from the storage device and recognizing the image frame to detect at least one object in the image frame; wherein the second processing module reads the image frame one by one in sequence according to a frame order of the image queue (see figs. 2, 4, 9; [0011]; 

    PNG
    media_image1.png
    888
    738
    media_image1.png
    Greyscale

 [0011] Object classification techniques and systems are described herein that can perform all-range object classification and localization in real-time, while providing To obtain all-range object classification in real-time, a video analytics system can perform object detection to detect one or more blobs (representing one or more objects) for a video frame and can perform object tracking to associate trackers (bounding boxes or other type of bounding regions) with the one or more blobs. The bounding boxes assigned to the one or more blobs by object tracking can be periodically output to a deep learning system, which can determine one or more regions of interest (ROIs) from the bounding boxes. The deep learning system can crop the part of the original video frame corresponding to the one or more ROIs such that the one or more ROIs are cropped from the original frame. The deep learning system can then apply a trained neural network (e.g., a deep learning network, such as a CNN, an autoencoder, a DBN, an RNN, or another suitable trained network) to the cropped portion of the video frame instead of the entire video frame to classify and localize (determine the location of) the one or more objects in the ROIs. In some cases, object detection and tracking can be performed for every frame of a video sequence, while the classification process (using the deep learning system) can be performed periodically for less than all of the video frames of the video sequence. The classification process can be applied to less than all of the ).
However, Yen does not explicitly disclose first and second processing module.
Nevertheless, Yen discloses blob detection system and video source and video frame.
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to provide separate modules and hardware processing all the separate functionalities or have a single powerful processor as matter of design choice with finite possibilities and yield predictable results of object detection in a video.
Consider claim 9 as applied to respective claim, Yen as modified discloses the first processing module obtains the video stream from the storage device (see fig. 6; video source).
Consider claim 10 as applied to respective claim, Yen as modified discloses the second processing module comprises a plurality of threads and a plurality of processing units, each of the plurality of threads corresponds to one of the plurality of processing units (see fig. 2; blob detection, object tracking, blob trackers, etc.).
Consider claim 11 as applied to respective claim, Yen as modified discloses each of the plurality of threads is configured to read one image frame of the image 
Consider claim 12 as applied to respective claim, Yen as modified discloses each of the plurality of processing units comprises one or more image recognition models, each of the image recognition models is configured to recognize a type of object (see fig. 6; video source).
Consider claim 13 as applied to respective claim, Yen as modified discloses the second processing module recognizes the image frame to obtain category information of the at least one object and saves the category information as a label of the at least one object into the image frame (see fig. 2; blob detection, object tracking, blob trackers, etc.).
Consider claim 14 as applied to respective claim, Yen as modified discloses the second processing module further adjusts image parameters of the image frame and recognizes an adjusted image frame to detect the at least one object (see fig. 9; object detected “car”).
Consider claim 15 as applied to respective claim, Yen as modified discloses the image parameters comprise a pixel parameter and a brightness parameter (see fig. 6; video source).

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


January 16, 2021

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662